DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0202846 Byker et al.
Regarding claim 1, Byker teaches a composite film (paragraph 0002) comprising:
a PVB under-layer (sandwiched, paragraph 0021);
a discontinuous (patterned, paragraph 0098) silver-based functional film overlying the PVB under-layer (paragraph 0013); and
a PVB over-layer overlying the discontinuous silver-based functional film (sandwiched, paragraph 0021),
wherein the composite film comprises an R/sq value of at least about 30 Ohm/sq (paragraph 0062).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 
Regarding claim 6, Byker teaches that the discontinuous silver-based functional film comprises an average thickness of 7-8 nm (paragraph 0137), where 7-8 nm is about 10 nm.
Regarding claim 7, Byker teaches that the PVB over-layer comprises an average thickness of 0.75 mm (paragraph 0139). 
Regarding claim 8, Byker teaches that the PVB over-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB over-layer comprises an average surface roughness of 10-150 microns (paragraph 0089).
Regarding claim 9, Byker teaches that the PVB under-layer comprises an average thickness of 0.75 mm (paragraph 0139).
Regarding claim 10, Byker teaches that the PVB under-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB under-layer comprises an average surface roughness of 10-150 microns (paragraph 0089). 
Regarding claim 12, Byker teaches that the discontinuous silver-based functional film comprises a functional film VLT of 71.4% (paragraph 0138).
Regarding claim 13, Byker teaches most of the limitations with respect to claim 1 above. Byker further teaches a first substrate underlying the PVB under-layer (paragraph 0139), and a second substrate underlying the PVB over-layer (paragraph 0139). 
Regarding claim 14, Byker teaches that the first substrate is a glass substrate (paragraph 0139).
about 10 nm.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0202846 Byker et al as applied to claims 1 and 13 above, and further in view of US 9,686,859 Hwang et al.
Regarding claim 4, Byker teaches the composite film but does not teach the distribution of discontinuities. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including an irregular distribution of discontinuities (column 4, line 65 – column 5, line 6), where an irregular pattern of polygons creates lines with irregular discontinuities as in the bottom portion of figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pattern of Hwang in the product of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 
Regarding claim 16, Byker teaches the composite film but does not teach the gap length. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including a pitch of 600 microns or less (column 4, lines 7-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pattern of Hwang in the product of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 
Regarding claim 17, Byker teaches the composite film but does not teach the distribution of discontinuities. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including an irregular distribution of discontinuities (column 4, line 65 – column 5, line 6), where an irregular pattern of polygons creates lines with irregular discontinuities as in the .

Response to Arguments
Applicant's arguments filed September 3, 2021, have been fully considered but they are not persuasive.
Applicant argues that Byker’s silver film is not discontinuous. However, Byker teaches a patterned film that may be used as a touch screen capacitor among other things. Touch screen capacitors are formed in a grid arrangement where each individual capacitor is connected by pathways. The pathways have non-pathway discontinuities in between. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781